UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ELAINE WILLIAMS,                          
                   Plaintiff-Appellant,
                   v.
COMPLETE CARE SERVICES,
INCORPORATED,
              Defendant-Appellee,                  No. 01-1092

                and
PLEASANT LIVING CONVALESCENT
CENTER, INCORPORATED,
                       Defendant.
                                          
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge;
            Walter E. Black, Jr., Senior District Judge.
                          (CA-98-4203-B)

                    Submitted: September 25, 2001

                        Decided: October 16, 2001

    Before NIEMEYER, LUTTIG, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

Kieran J. Sharpe, Jr., Washington, D.C., for Appellant. William C.
Sammons, James J. O’Neill, III, TYDINGS & ROSENBERG, L.L.P.,
Baltimore, Maryland, for Appellee.
2                WILLIAMS v. COMPLETE CARE SERVICES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Elaine Williams, an African-American female whose nation of ori-
gin is Guyana, sued Complete Care Services, Inc. (CCS), alleging dis-
criminatory treatment on the basis of race and national origin in
violation of Title VII of the Civil Rights Act, 42 U.S.C.A. §§ 2000e
to 2000e-17 (West 1994 & Supp. 2001), breach of contract, fraudu-
lent misrepresentation, and intentional infliction of emotional distress.
Williams appeals the district court’s grant of summary judgment to
CCS; its grant of motions in limine to CCS concerning certain witness
testimony; and its denial of Williams’ motion in limine and request
for sanctions concerning alleged destruction of evidence. We affirm.

   We review an award of summary judgment de novo. Higgins v. E.I.
Dupont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate when there is no genuine issue of
material fact, given the parties’ burdens of proof at trial. Fed. R. Civ.
P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-49
(1986). In determining whether the moving party has shown that there
is no genuine issue of material fact, we assess the factual evidence
and all inferences to be drawn therefrom in the light most favorable
to the non-moving party. Id. at 255.

   Title VII prohibits discrimination on the basis of race, color, reli-
gion, sex, or national origin. To set forth a prima facie case of dis-
crimination based on race and national origin in the absence of direct
evidence of discrimination, Williams must prove by a preponderance
of the evidence that: (1) she is a member of a protected class; (2) she
was qualified for her job and was performing it to CCS’ legitimate
expectations; (3) in spite of her qualifications and performance, she
was fired; and (4) the position remained open to similarly situated
qualified applicants after her dismissal. See McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 802 (1973).
                 WILLIAMS v. COMPLETE CARE SERVICES                   3
   CCS offered Williams’ unsatisfactory job performance as its legiti-
mate, non-discriminatory reason for its actions. Because Williams
failed to produce sufficient evidence that the legitimate reason offered
by CCS was pretextual or motivated by discriminatory animus as
required by McDonnell Douglas, we affirm the dismissal of her dis-
crimination claim.
   We further affirm the dismissal of Williams’ claims for breach of
contract and fraudulent misrepresentation in light of the disclaimers
and discretionary provisions regarding performance evaluations and
salary increases provided in Williams’ offer and employee handbook,
as well as the lack of fraud. See Swinson v. Lords Landing Village
Condominium, 758 A.2d 1008, 1016 (Md. 2000); Adler v. American
Standard Corp., 432 A.2d 464, 467 (Md. 1981). We further affirm the
dismissal of Williams’ claim for intentional infliction of emotional
distress based on the lack of extreme and outrageous conduct by CCS.
See Hrehorovich v. Harbor Hosp. Ctr., Inc., 614 A.2d 1021, 1034-35
(Md. 1992); Harris v. Jones, 380 A.2d 611, 614 (Md. 1977).
   We find no abuse of discretion in the district court’s gatekeeping
decision to exclude the testimony of Williams’ human resource and
labor relations consultant and nursing care expert, finding the prof-
fered opinions are unreliable. See Daubert v. Merrell Dow Pharma-
ceuticals, Inc., 509 U.S. 579 (1993). We also find no abuse of the trial
court’s discretion in excluding the testimony of Williams’ religious
counselor. See Fed. R. Civ. P. 37(c)(1).
   Finally, we affirm the district court’s denial of Wess’ motion in
limine and for sanctions, requesting an adverse inference for CCS’
alleged destruction of employment records because no evidence indi-
cates any notes relevant to Williams existed or were destroyed.
   We affirm the orders of the district court granting summary judg-
ment in favor of CCS, granting CCS’ motions in limine, and denying
Williams’ motion in limine and for sanctions. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
in the decisional process.
                                                           AFFIRMED